 1
 2
 3
 4                                                 CLERK, U.B. DISTF'"r T COURT

 5                                                       A(~ - 8 2019
 6
                                                 CENTRk~ v.;:;~~'ICT OF CAUFpRNI,
                                                 GY          F~c~'       nreu ~~,
 7
 8
               IN THE UNITED STATES DISTRICT COURT
 9 ~
             FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                 Case No. 19-3217M
       UNITED STATES OF AMERICA,
13                                 ORDER OF DETENTION
                    Plaintiff,
14
               v.
15
       MANUEL LOPEZ-AVITIA,
16
                    Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                             I.

 2         On August 8, 2019, Defendant made his initial appearance in this district on

 3   the indictment filed in the Eastern District of Pennsylvania. Deputy Federal Public

 4   Defender Georgina Wakefield was appointed to represent Defendant. A detention

 5   hearing was held.

 6         D      On motion of the Government[18 U.S.C. § 31420(1)] in a case

 7   allegedly involving a narcotics or controlled substance offense with maximum

 8   sentence often or more years.

 9         D      On motion by the Government or on the Court's own motion

10 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
11   defendant will flee.

12         The Court concludes that the Government is entitled to a rebuttable

13   presumption that no condition or combination of conditions will reasonably assure

14   the defendant's appearance as required and the safety or any person or the

15   community [18 U.S.C. § 3142(e)(2)].

16                                            II.

17         The Court finds that no condition or combination of conditions will

18   reasonably assure: D the appearance ofthe defendant as required.

19                       ~ the safety of any person or the community.

20         the Court finds that the defendant has not rebutted the § 3142(e)(2)

21   presumption by sufficient evidence to the contrary.

22                                          III.

23         The Court has considered:(a)the nature and circumstances of the offenses)

24   charged, including whether the offense is a crime of violence, a Federal crime of

25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

26   or destructive device;(b)the weight of evidence against the defendant;(c)the

27   history and characteristics ofthe defendant; and (d)the nature and seriousness of

28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1     considered all the evidence adduced at the hearing and the arguments, the

 2     arguments of counsel, and the report and recommendation of the U.S. Pretrial

 3     Services Agency.

 4                                             IV.

 5           The Court bases its conclusions on the following:

6            As to risk of non-appearance:

 7                  O     Defendant's wife and mother life in Mexico and Defendant

 8     travels to Mexico frequently

 9                  ~      According to officials, Defendant does not have any legal status

10     in the United Status.

11                  ~     Unrebutted Presumption

12 ;
13           As to danger to the community:

14                  D      Allegations in the indictment

15                  D     Unrebutted Presumption

16
17                                              \~I

18           IT IS THEREFORE ORDERED that the defendant be detained until trial

19     and be transported to the United States District Court for the Eastern District of

20     Pennsylvania for further proceedings.

21           The defendant will be committed to the custody of the Attorney General for

22     confinement in a corrections facility separate, to the extent practicable, from

23     persons awaiting or serving sentences or being held in custody pending appeal.

24     The defendant will be afforded reasonable opportunity for private consultation

25     with counsel. On order of a Court of the United States or on request of any

26     attorney for the Government, the person in charge of the corrections facility in

27     which defendant is confined will deliver the defendant to a United States Marshal

28

                                                2
 1   for the purpose of an appearance in connection with a court proceeding.

 2 [18 U.S.C. § 3142(1)].
 3
 4
     Dated: August 8, 2018                    /s/
 5
                                          HON. ALKA SAGAR
 6                                        UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            3
